Exhibit 10.22

 

ACE Limited   PO Box HM 1015   441 295-5200 main ACE Global Headquarters  
Hamilton HM DX   441 296-0087 fax 17 Woodbourne Avenue   Bermuda   Hamilton HM
08     www.acelimited.com Bermuda    

April 7, 2003

Mr. Paul Medini

Via e-mail

Dear Paul,

We are pleased to offer you the position of Chief Accounting Officer reporting
directly to Phil Bancroft, Chief Financial Officer. The responsibilities of the
position have been discussed with you previously.

This letter sets out the main terms of compensation in respect of your
employment, which is expected to commence on or about June 23rd, 2003, subject
to receiving the necessary Temporary Work Permit from the Bermuda Immigration
Department.

In addition, you will participate in all the benefit plans enjoyed by our senior
executive group, which includes an executive medical program as well as
financial planning program.

You will initially be entitled to receive a maximum of 24 months continuation of
salary and benefits in the event of termination other than for cause – this will
be described as the “severance period”. This “severance period” will reduce
proportionately to 12 months after completion of the first 12 months and will
remain at this level thereafter during the term of your employment with ACE
Limited. However, any amount payable by ACE will be mitigated or reduced by any
other compensation received from alternative employment or consultation during
the “severance period”.

As you would expect, ACE withholds income tax from US citizens and complies with
all US tax reporting obligations.

Paul, we are really looking forward to having you join the team at ACE and feel
certain this position will enable you to contribute significantly to the future
success of the Company.

Please indicate your formal acceptance of this offer letter by signing below and
returning to Keith P. White, Chief Administration Officer, telephone:
(441) 299-9252, fax: (441) 296-0088.

Yours sincerely,

Philip Bancroft

Chief Financial Officer

 

Accept:       Date:    



--------------------------------------------------------------------------------

CHIEF ACCOUNTING OFFICER

ACE LIMITED

 

SALARY:

   $ 375,000 per annum

CASH INCENTIVE: (Sign-On)

   $285,000 to be paid on joining. This includes a car allowance of $32,000
towards the purchase of an automobile while in Bermuda.

SIGN ON LONG TERM INCENTIVE:

   10,000 stock options to be awarded at the New York Stock Exchange closing
price for ACE Ltd. ordinary shares on the 1st day of the month immediately
following start date. Vesting evenly over a three-year period. Options expire 10
years after date of award.    5,000 restricted ordinary ACE shares to be awarded
on the 1st day of the month immediately following start date. Vesting evenly
over a four-year period.

ANNUAL INCENTIVE (long-term):

   At the discretion of the Board of Directors and based on individual
contribution and company results. Expected range 0% - 150% of annual salary in
accordance with awards to other similar level executives.

ANNUAL INCENTIVE (cash award):

   At the discretion of the Board of Directors based on individual contribution
and the Company’s results. Expected range 0% - 80% of annual salary.

DEFINED CONTRIBUTION:

RETIREMENT PLAN:

   The Company’s Defined Contribution Retirement Plan is based on a minimum
Company contribution of 6% of cash salary and cash incentive award, plus up to
an additional 6% Company match of voluntary employee contribution with up to 3%
additional discretionary matching Company contribution based on Company
performance.   

BENEFITS

   Standard company benefits for life insurance (currently 4 x base salary)
subject to satisfactory medical.

DISABILITY INSURANCE:

   60% of salary after six months total disability – subject to medical.

HEALTH (including DENTAL)

& MAJOR MEDICAL INSURANCE:

   Coverage in accordance with ACE’s current plan subject to six month’s
exclusion for any known pre-existing conditions.

 

Page 2/3



--------------------------------------------------------------------------------

GOVERNMENT LEVIES:

(Hospital Levies, Employment taxes)

   In accordance with the Payroll Tax Act a standard 4.75% deduction will be
made directly from your monthly payroll.

HOUSING ALLOWANCE:

   Reimbursement of up to $16,000 per month toward the cost of renting suitable
accommodation in Bermuda. ACE will also be responsible for any necessary
internal painting of the accommodation on termination of the lease

CAR EXPENSES:

   Reimbursement for expense of $350 per month towards the cost of running an
automobile e.g. gas, repairs, licence, and insurance etc.

RELOCATION EXPENSES:

   Reasonable costs associated with the relocation to Bermuda. Plus similar
costs associated with return to the US at the end of employment in Bermuda.

VACATION:

   20 days per calendar year exclusive of public holidays.

INCOME TAX:

   ACE will reimburse reasonable costs incurred in connection with the
preparation of personal income tax statements.

CLUB MEMBERSHIP:

   Club membership in Bermuda - initiation and annual dues for a club to be
mutually agreed.

CODE OF CONDUCT:

   All employees are expected to sign the Company’s operating Code of Conduct
and comply with all other Bermuda Employment legislation.

 

Page 3/3